887 F.2d 1082Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas E. ROBINSON, Defendant-Appellant.
No. 89-5576.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 21, 1989.Decided:  Sept. 25, 1989.

Drewry Hutcheson, on brief, for appellant.
Henry E. Hudson, United States Attorney, W. Neil Hammerstrom, Jr., Assistant United States Attorney, on brief, for appellee.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Thomas E. Robinson appeals the order of the district court denying his motion to withdraw his plea of guilty to a two-count information charging sexual abuse in violation of 18 U.S.C. Sec. 2242 and possession of cocaine base in violation of 21 U.S.C. Sec. 844.


2
The district court may, in its discretion, permit withdrawal of a guilty plea upon a defendant's showing of "any fair and just reason" to do so.  Fed.R.Crim.P. 32(d).  The defendant bears the burden of showing a reason to permit withdrawal of a guilty plea, even if withdrawal would not prejudice the government.  See United States v. Haley, 784 F.2d 1218, 1219 (4th Cir.1986).


3
For the reasons stated in the opinion of the district court, we conclude that Robinson has not met this burden.  See United States v. Robinson, Crim.  No. 88-00249-A (E.D.Va. March 20, 1989).  The order of the district court is affirmed.


4
Because the facts and legal arguments are presented adequately in the parties' briefs and the record, the decisional process would not be aided significantly by oral argument.  We dispense with oral argument pursuant to Federal Rule of Appellate Procedure 34(a) and Local Rule 34(a).


5
AFFIRMED.